IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PETER PAUL CASTELLANOS,                                 No. 70062
                  Petitioner,
                  vs.
                  THE STATE OF NEVADA,
                                                                                 FILE
                  Respondent.                                                    JUN 1 6 2016
                                                                                      LINDEMAN
                                                                            CL             EgaiRT

                                                                           BY
                                                                                          -MK
                                                                                         CL

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus seeking an
                  order directing petitioner's former trial counsel, Michael Becker, Esq., to
                  provide him his case files. We have considered the documents submitted
                  in this matter, and we conclude that this court's intervention in this
                  matter is not warranted. See NRS 34.160; NRS 34.170. Petitioner should
                  seek enforcement of the district court's order regarding case files in the
                  district court in the first instance. Accordingly, we
                              ORDER the petition DENIED.




                       kiut                                                                , J.
                  Cherry                                      Gibbons


                  cc: Hon. Douglas W. Herndon, District Judge
                       Peter Paul Castellanos
                       Attorney General/Carson City
                       Clark County District Attorney
                       Michael Becker, Esq.
                       Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

(0) 1947A   .(e                                                                     1L,- 139 9)9